Citation Nr: 1509862	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-27 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased rating for fibrocystic breast disease with mass, right breast and cystectomy scars, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis, right knee. 

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to February 1992.

This matter comes before the of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent disability rating for fibrocystic breast disease and reopened and denied the claim of service connection arthritis, right knee.  The Board notes that a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must make its own determination as to whether or not new and material evidence has been submitted with respect to the claim of service connection for arthritis, right knee.  Id. 

In January 2015, the Veteran testified at hearing before the undersigned seated at the local RO.  A transcript has been associated with the claims file

The issue of an increased rating for fibrocystic breast disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2005, the RO denied service connection for right knee arthritis.  

2.  Evidence received since the last final denial of service connection is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss, tinnitus, hypertension, and peripheral neuropathy of the lower extremities.

3.  The Veteran's current right knee arthritis was not shown during service; or to a compensable degree within one year after active duty, and it is not otherwise due to, or aggravated by, a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The December 2005 RO denial of service connection for right knee arthritis is final; evidence received since the December 2005 RO decision is new and material; accordingly, the claim of service connection for right knee arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for arthritis, right knee, have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in October 2009 that provided information as to what evidence was required to reopen and substantiate his claim of service connection.  The letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

The duty to assist the Veteran in the development of claims includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records, including service treatment records, private treatment records, and VA treatment records have been obtained and considered.  Further, although not required to do so, prior to reopening the claim, the Veteran was afforded a VA examination in June 2010.  The examination report reflects consideration of an accurate history; and includes a definitive opinion supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2)(2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the January 2015 hearing, the Veteran was informed that a nexus opinion supporting a link between her current right knee disability and service would assist in substantiating her claim and was the missing element of her claim.  See Hearing Transcript, pp. 19-20.  The record was held open for 30 days in order to provide the Veteran time to submit any additional evidence in support of her claims.  Id. at p. 8.  While the Veteran provided evidence with regards to her claim for an increased rating for fibrocystic breast disease, evidence suggesting a link between her right knee arthritis and service was not submitted.  

The Veteran's representative demonstrated an understanding of the issue by arguing that there was evidence showing the Veteran met the criteria for service connection.  The Board met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  New & Material Evidence 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis

The Veteran's original claim for service connection for a back disability was denied on the merits by the RO in a December 2005 rating decision.  There is no indication the Veteran initiated an appeal of this decision by submitting a notice of disagreement, or that new and material evidence was received within one year of the May 2009 rating decision.  38 C.F.R. §§ 20.200, 20.302 (2014).  

The RO closed the appeal without certifying it to the Board.  In July 2014, additional service treatment records were associated with the claims file.  The provisions of 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  However, a review of these records revealed they were either duplicates of previously associated service treatment records, or were not directly relevant to the Veteran's claim of service connection for right knee arthritis.  Hence, the May 2009 rating decision is final, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

At the time of the December 2005 decision that denied the Veteran's claim of service connection for a right knee disability, the relevant evidence of record included her March 2005 claim and service treatment records.  The December 2005 decision was premised on a finding that there was no evidence that right knee arthritis had its onset in service or was otherwise related to service. 

Relevant evidence obtained since the final December 2005 RO decision includes a December 2009 statement from the Veteran that she continuously sought treatment for her knee while in service and that she experience right knee symptoms since service.  This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim for a back disability.  See Shade, 24 Vet. App. at 117-121.  This evidence suggests that the right knee disability continued during and after service.  This pertains to an element of the claim that was previously found to be missing-a nexus between the current disability and service.  Although the Veteran did not explicitly state that right knee symptoms had continued since service, this was the implication of her December 2009 statement.  The evidence is new and material, and the claim of service connection for a right knee disability is reopened.

III.  Service Connection

Because the RO considered the claim on a de novo basis, the Board may proceed to consider the claim on the same basis.

Establishing service connection generally requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain enumerated diseases, including arthritis, will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.3099(a).  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board must assess the credibility and weight of all the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any material issue; or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The finding of new and material evidence entitles the Veteran to a VA examination.  Shade; see also McLendon v. Nicholson, 20 Vet. App. at 81; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran was afforded such an examination in June 2010.  

The Veteran has been diagnosed as having current right knee osteoarthritis.  She contends that this disability is due to injury during basic training in July 1984.  See Hearing Transcript, p. 13.  The Veteran's service records confirm that she was treated in July 1984 for right popliteal (behind the knee) space swelling and pain.  Right knee x-ray was negative.  Her diagnosis was biceps femoris tendonitis.  

The remaining element is a nexus between the Veteran's current right knee arthritis and service.  This may be established by competent and credible evidence of continuity of symptomatology, or by other competent evidence of a link to service. 

Following VA examination in June 2010, the examiner determined the Veteran's right knee arthritis was not likely related to service.  The examiner explained that biceps femoris tendonitis was an inflammation of the tendon that attaches the biceps femoris muscle to the lateral fibular head located in the back of the knee.  Osteoarthritis was characterized by the breakdown of the articular cartilage within the knee join, not the tendon.  He further explained that osteoarthritis resulted over many years from activity and use of a joint and increases with age.  The fact that the Veteran had one isolated incident of right knee tendonitis while in service, combined with the fact that a subsequent in-service examination showed no musculoskeletal disease made it less likely than not the Veteran's current right knee arthritis was related to active service.  

As earlier noted, the Veteran is competent to report her observable right knee symptoms and history, to include continuous symptoms since injury in service and treatment over the years.  However, she is not competent to diagnose a specific disorder of arthritis or otherwise link this disability to service.  Rather, this question requires medical expertise to interpret the tests and other evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, to the extent the Veteran is contending she experienced continuous symptoms since service (see December 2009 claim and December 2009 statement in support of claim), the Board finds her to be not credible with respect to having continuous right knee symptoms, as opposed to off and on or intermittent symptoms, after the July 1984 injury and treatment in service because these reports are inconsistent with the other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements). 

In particular, the August 1986 and February 1991periodic service examination reports noted the lower extremities and musculoskeletal system to be normal.  Moreover, on a VA general medical examination in June 1992, the Veteran denied any medical problems other than cysts in her breasts and there were no findings or complaints referable to the right kneed.  On an October 1994 medical prescreening form for the Air Force Reserve, the Veteran indicated she did not have any painful joints, loss or movement in any joint, or any impaired use of her legs.  She did, however, report having eye trouble and cystic breasts.  

While the Veteran testified at the January 2015 hearing that post-service, she reported her right knee symptoms to her doctor "every once in a while" (see Hearing Transcript, p. 16), the earliest post-service evidence of complaints are reflected on a treatment report from The Austin Diagnostic Clinic, dated February 11, 2009.  To the extent that the Veteran has reported symptoms continuously since service, these reports are not credible.

The June 2010 VA opinion is highly probative because it considered all pertinent evidence herein. Nieves-Rodriguez, 22 Vet. App. at 304.  There is no other competent and credible evidence linking the Veteran's current disability to service.  Accordingly, the preponderance of the evidence is against service connection for the Veteran's current right knee disability under any theory.  Reasonable doubt does not arise, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for right knee arthritis is granted.   

Entitlement to service connection for a right knee disability is denied.  


REMAND

At the January 2015 hearing, the Veteran contended that the VA examiner did not consider all the pertinent symptoms relating to her fibrocystic breast disease.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination (preferably with an examiner other than the June 2010 examiner) in order to assess the current severity of her fibrocystic breast disease.  The claims file should be made available to the examiner.  

A rationale must be provided for any opinion. 

3.  If any benefit sought remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeal 

Department of Veterans Affairs


